Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 15-16, 18-22, and 24-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 15, the limitation “at least one recess being formed of a conical through-opening extending in an axial direction starting from an outer front side of said side wall of said plastic envelope to said axial front side of said laminated core and having a diameter reducing in size” in combination disclosed are neither anticipated nor obvious over the prior art in the record.
With respect to claim 24, the limitation “connecting channels in said side wall of said plastic envelope, each of said indentations being connected to said recesses by a respective one of said connecting channels for conducting an airflow” in combination disclosed are neither anticipated nor obvious over the prior art in the record.
With respect to claim 26, the limitation “at least one recess in said side wall including recesses disposed in a peripheral direction in each of said sectors, and said indentations being disposed on a smaller diameter in said side wall of said plastic envelope than said recesses.” in combination disclosed are neither anticipated nor obvious over the prior art in the record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RILEY OWEN STOUT whose telephone number is (571)272-5819. The examiner can normally be reached Monday-Friday 7:30-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.O.S./Examiner, Art Unit 2832                                                                                                                                                                                                        
/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832